Citation Nr: 1416927	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-39 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to January 12, 2010 and in excess of 30 percent beginning January 12, 2010 for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder osteoarthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to August 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a personal hearing before the undersigned traveling member of the Board sitting at the RO in December 2013, and a transcript of the hearing is of record.   

Prior to the hearing, the Veteran clarified that he was not satisfied with the increase to 30 percent for his PTSD and that he wished to continue his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   Thus, the Board finds that the issue is still on appeal.  The issue of an increased rating for PTSD was addressed at the hearing.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to an initial evaluation in excess of 10 percent prior to January 12, 2010 and in excess of 30 percent beginning January 12, 2010 for PTSD, and entitlement to an initial evaluation in excess of 10 percent for right shoulder osteoarthritis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.  

2.  The Veteran has experienced tinnitus consistently since service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus.  He contends that exposure to acoustic trauma in service resulted in chronic tinnitus that began in service.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;
 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board now turns to the merits of the Veteran's claim.

The evidence of record reveals that the Veteran served as a medical photographer and instructor in the United States Navy and served in Vietnam.    

The veteran's service treatment records do not reveal any complaints of ringing in the ears.  Additionally, his service treatment records do not demonstrate that at any time during his period of service, his hearing met VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385 (2013).  

The veteran testified at his December 2013 travel board hearing that he was exposed to aircraft engine noise in service that caused tinnitus beginning in service and that he was not exposed to excessive noise after service discharge.  

As to whether the evidence is sufficient to demonstrate that the Veteran has had tinnitus since active service, the Court of Appeals for Veterans Claims (Court) has specifically held that a veteran is competent to testify that he experienced an audible sound in his ears in service and had experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Veteran is competent and credible to state that he first experienced tinnitus in service and has experienced it consistently since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").
Consequently, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran testified at his December 2013 personal hearing that his PTSD has gotten worse since the most recent VA psychiatric evaluation in November 2009, over four years earlier.  He also testified that he was exposed to acoustic trauma in service from aircraft and helicopter engine noise while stationed on the flight deck of an aircraft carrier, which resulted in hearing loss.  Moreover, although the Veteran also testified at his hearing that he was receiving quarterly outpatient treatment for his PTSD and was scheduled to be seen later in December 2013, there are no treatment records on file later than August 2010.

It was contended on behalf of the Veteran in December 2009 that the issue of entitlement to service connection for bilateral hearing loss should be remanded by the Board to the RO for a nexus opinion and that the increased rating issues on appeal should be remanded to obtain current symptomatology.  The Board agrees that additional development is warranted for these issues.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for hearing loss, psychiatric disability, or shoulder disability since August 2010, which is the date of the most recent treatment records on file.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.    

If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  Schedule the Veteran for an ear and audiological evaluation to determine whether he currently has hearing loss and, if so, whether there is a causal connection to service noise exposure.  The record will be provided to the examiner in connection with the examination.  After a review of the record on appeal and examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear, if found, was caused by his exposure to acoustic trauma during active duty?

The examiner is requested to note that even if Veteran's service treatment records do not contain evidence of hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385 (2013), in service or at service separation, service connection for hearing loss disability can still be established if medical evidence shows that current hearing loss disability is actually due to incidents during service, to include acoustic trauma.

In providing answers to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.   

4.  Schedule the Veteran for a VA joint examination to determine the current severity of his service-connected right shoulder osteoarthritis.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies, must be accomplished.  The examiner must record the range of motion of the low back in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which pain begins and ends.  The same range of motion studies must be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is any functional loss of the low back due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, and whether any pain in the low back could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  A complete rationale for all opinions must be provided.

5.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  After the above have been completed, the service connection and increased rating issues on appeal will be readjudicated.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


